         Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 1 of 59 PageID #:488



                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    ABRAHAM CALDERON,

    Plaintiff,
                                                     Case No.: 1:2018-cv-08277
    v.

    VILLAGE OF BRIDGEVIEW, ILLINOIS
    POLICE OFFICER, C. PELL; MARK
    KRAFT; JESSE ORTIZ; MONTERREY                    JURY TRIAL DEMANDED
    SECURITY CONSULTANTS, INC.;
    DANIEL NESIS; TERRY THOMPSON;
    CESAR PEREZ; NELSON C.
    RODRIGUEZ; MIKE BUBACZ; and
    GENEVIEVE MARIE LEFEVOUR,

    Defendants.

                 THIRD AMENDED COMPLAINT FOR CIVIL RIGHTS VIOLATIONS

            NOW COMES Plaintiff ABRAHAM CALDERON, by and through his attorney,

James C. Vlahakis, and pursuant to 42 U.S.C. §§ 1981, 1982, 1983, 1985(3), 1986 and

various state law claims, asserts the following against Defendants:

                              Introduction, Jurisdiction and Venue

            1.    ABRAHAM CALDERON (“Plaintiff”) is a resident of the Northern District of

Illinois and is of Hispanic origin, with his origins going back to the Zacatecas and Jalisco

regions of Mexico.

            2.    Chicago Fire Soccer Club is a professional soccer team that plays soccer

matches at Toyota Park (now referred to as Seat Geek Stadium 1), which is located the

Village of Bridgeview, Illinois. The Village Bridgeview is the owner of Toyota Park, a

multi-purpose stadium that is located within the Village of Bridgeview.

            3.    Defendant MONTERREY SECURITY CONSULTANTS, INC. (“Monterrey



1
    Plaintiff will refer to the site of the incident in question by its former name, Toyota Park.

                                                    1
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 2 of 59 PageID #:489



Security”) is a corporate entity that conducts business within the borders of the

Northern District of Illinois.

       4.     Monterrey Security provides security for events held at Toyota Park.

       5.     Monterrey Security contracts with the Village of Bridgeview to provide

security for Chicago Fire matches and Monterrey did so on May 20, 2018. Alternatively,

a company known as Spectra, an affiliate or subsidiary of Comcast Spectacor, LLC,

manages the day-to-day operation of Toyota Park on behalf of the Village of Bridgeview,

and contracts with Monterrey Security to provide security for Toyota Park.

       6.     All of the Individual Defendants reside in the Northern District of Illinois,

with the exception of Defendant NELSON C. RODRIGUEZ (“Defendant Rodriguez”) who

purportedly resides in the Northside of Chicago during weekdays and returns to stay

with his family in New Jersey (on non-game day weekends).

       7.     All of the complained of acts of misconduct occurred within this District.

       8.     Federal jurisdiction exists and is predicated on claims arising pursuant to

42 U.S.C. §§ 1981, 1982, 1983, 1985(3) and 1986.

       9.     On May 20, 2018, Plaintiff attended a Chicago Fire match between Chicago

Fire and Houston Dynamo, at Toyota Park.

       10.    After the conclusion of the match, while Plaintiff was lawfully walking

through the eastern parking lot of Toyota Park, he encountered Defendants JESSE

ORTIZ (“Ortiz” or “Defendant Ortiz”) and DANIEL NESIS (“Nesis” or “Defendant Nesis”).

       11.    On May 20, 2018, Ortiz and Nesis were employees of Monterrey Security.

       12.    During this time period, Defendants Ortiz and Nesis were also employed

in law enforcement as full-time occupations.

       13.    All of the Defendants knew that Defendants Nesis and Ortiz were employed

in law enforcement during the events in question.


                                            2
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 3 of 59 PageID #:490



      14.    Defendants Ortiz and Nesis interacted with Plaintiff on May 20, 2018,

moments before a post-match incident that took place between fans of the Chicago Fire

and fans of the Chicago Fire’s opponent, Houston Dynamo (the “Post-Game Incident”).

      15.    As detailed below, Defendants Ortiz and Nesis conspired to falsely accuse

Plaintiff of battering Ortiz despite the existence of security camera video footage and

cellphone videos documenting that Plaintiff did not batter Defendant Ortiz, Defendants

Ortiz, Nesis and certain other Defendants conspired to wrongfully convict Plaintiff for a

crime that he did not commit.

      16.    In part, Defendants Ortiz and Nesis sought to convict Plaintiff for a crime

that he did not committee because they harbor animosity and ill will toward Plaintiff

based upon an incident that took place at Toyota Park during the course of “meet the

team” autograph event on or September 9, 2017.

      17.    As detailed below, Defendant Ortiz concocted a false claim of battery and

reported his false accusation to Defendant VILLAGE OF BRIDGEVIEW, ILLINOIS,

POLICE OFFICER C. PELL (“Defendant Officer Pell” or “Officer Pell”).

      18.    Ortiz lied to Officer Pell when he told Pell that Plaintiff battered him.

      19.    Based upon Defendant Ortiz’s false representations, Officer Pell falsely

arrested Plaintiff on May 20, 2018, for the charge of battery.

      20.    When Defendant Ortiz spoke with Officer Pell, Ortiz advised Officer Pell

that he was employed in law enforcement and that he was trying to break an active fight

in the parking lot of Toyota Park involving Chicago Fire and Houston fans.

      21.    Defendant Ortiz told Defendant Officer Pell that he was employed in law

enforcement so that Officer Pell would not question the veracity of his claims.

      22.     Defendant Ortiz informed Officer Pell that to that Plaintiff struck the back

of his head with a closed hand and that Plaintiff forcefully took him to the ground.


                                            3
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 4 of 59 PageID #:491



         23.   Defendant Ortiz also told Defendant Officer Pell that when he got up from

the ground he observed Plaintiff running away.

         24.   As depicted below, multiple cellphone videos and security camera footage

from Toyota Park demonstrate that Plaintiff did not punch or otherwise harm Defendant

Ortiz on May 20, 2018.

         25.   Contrary to an earlier analysis of the facts, Defendants Ortiz and Nesis did

not err in identifying Plaintiff as the suspect. Instead, they conspired together and with

others to railroad Plaintiff for a crime that he absolutely did not commit.

         26.   As described below, Defendant Officer Pell did not have probable cause to

arrest Plaintiff based upon the word of Defendant Ortiz.

         27.   On information and belief, the security camera footage existed at the time

of Plaintiff’s arrested and still exists.   Given the proximity of at least five security

cameras that were pointed towards the incident between Plaintiff and Defendant Ortiz,

the conflicting statements between Defendant Ortiz and Plaintiff, the lack of any visible

injuries to Ortiz, and the lack of exigent circumstances, Defendant Officer Pell should

have reviewed the security camera footage.

         28.   Since Officer Pell was called to Toyota Park and appears to have arrived

while the Post-Game Incident was still in progress (or shortly after it ended), a

reasonable officer in his position should have reviewed the video footage to confirm the

identity of the alleged perpetrator.    If Officer Pell had examined the security video

footage, it may have been possible for him to have identified the alleged perpetrator,

assuming for the sake of argument that someone – not Plaintiff had barred Defendant

Ortiz.

         29.   As detailed below, certain security camera footage was not produced in

response to a lawful subpoena issued by Plaintiff during his criminal case.


                                             4
    Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 5 of 59 PageID #:492



       30.     The Supreme Court has categorically held that it is unlawful for

governmental employees to withhold of evidence that is material to the determination of

either guilt or punishment of a criminal defendant. See, Brady v. Maryland, 373 U.S. 83

(1963). Generally, "a private citizen cannot [ ] be held liable under Section 1983 because

that statute requires action under color of state law." Brokaw v. Mercer County, 235 F.3d

1000, 1016 (7th Cir. 2000). However, "if a private citizen conspires with a state actor,

then the private citizen is subject to Section 1983 liability." Id.

       31.     Defendant Rodriguez is President and CEO of Chicago Fire Soccer, LLC

(“Chicago Fire Soccer”), the legal entity that operates the Chicago Fire.

       32.     When Defendant Rodriguez conducts what he deems to be sensitive

business on behalf of the Chicago Fire, he uses a private email address to avoid having

his emails be stored on a server maintained by the Chicago Fire.

       33.     Defendant Rodriquez is no mere private citizen.             Rather, based upon

Defendant Rodriguez’s public statements, he believes and maintains that he has the

authority over Village of Bridgeview and Monterrey Security to order employees of

Monterrey Security to expel fans from Toyota Park.

       34.     As a matter of law, a defendant’s Hispanic or Latino surname does not

insulate him from being sued for heritage or national origin based discrimination. 2


2
  See, e.g., St. Francis College v. Al-Khazraji, 481 U.S. 604, 107 S. Ct. 2022, 2027-28 (1987);
Billingsley v. Jefferson County, 953 F.2d 1351, 1353 (11th Cir.1992); In re Lewis, 845 F.2d 624,
at 635 (6th Cir.1988); Bryant v. Bell Atl. Md., Inc., 288 F.3d 124, 133 n.5 (4th Cir. 2002); Flores
v. Merced Irrigation Dist., 758 F. Supp. 2d 986, 999 Fn 9 (E.D. Cal. 2010); PAS Communs. Inc. v.
Sprint Corp., 139 F. Supp. 2d 1149, 1168-69 (D. Kan. 2001); Cardona v. American Express Travel
Related Services Co., 720 F. Supp. 960, 961-62 S.D. Fla. 1989); Walker v. Secretary of Treasury,
IRS, 713 F. Supp. 403, 407-08 (N.D. Ga. 1989). A plaintiff is required present enough
circumstantial evidence to allow a rational jury to infer that discriminatory intent motivated the
misconduct at issue. See, e.g., Silverman v. Bd. of Educ. of City of Chicago, 637 F.3d 729, 733-
34 (7th Cir. 2011). Circumstantial evidence may include suspicious timing; ambiguous
statements; behavior or comments directed at others in the protected class; and evidence that
similarly situated employees outside the protected class received systematically better
treatment. See, e.g., Darchak v. City of Chicago Bd. of Educ., 580 F.3d 622, 631 (7th Cir. 2009).


                                                5
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 6 of 59 PageID #:493



       35.    The below a screen capture of a cellphone video from May 20, 2018, depicts

Plaintiff (wearing the No. 14 shirt) and Defendant Ortiz (dressed in all black) with his

left hand touching Plaintiff’s right upper arm:




       36.    In the May 20, 2018, cellphone video screen capture depicted above,

Defendant Nesis is male to the far right of the above screen image, wearing white shoes.

       37.    In the May 20, 2018, cellphone video screen capture depicted above,

Defendant CESAR PEREZ (“Defendant Perez”), an employee of Monterrey Security, is

the individual standing behind Defendant Ortiz, wearing dark glass and a cap.

       38.    At this point in the video, Nesis points at Plaintiff and says, “that guy goes

to jail, he goes to jail, put him in custody, put him in the lock-up, he’s going to jail.”

       39.    By instructing Defendants Ortiz and Perez to arrest Plaintiff and cause him

to be taken to jail, the Defendant Nesis acted under of color of law.

       40.    Defendant Perez responded to Defendant Nesis’ words by attempting to


                                              6
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 7 of 59 PageID #:494



detain Plaintiff, despite there being no basis to arrest or detain Plaintiff because Plaintiff

did not batter Defendant Ortiz.

       41.    The below screen capture from May 20, 2018, cellphone video depicts

Plaintiff backing away from Ortiz (in black) and Perez (in hat and sunglasses):




                                              7
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 8 of 59 PageID #:495



      42.    The below screen capture of a cellphone video from May 20, 2018, depicts

Defendant Ortiz standing next to Defendant Perez, and this image depicts Plaintiff’s

hand on the right side of the image:




      43.    As explained below, Ortiz told Officer Pell that Plaintiff struck him with a

closed hand on the back of his head and claimed that Plaintiff forcefully took him (Ortiz)


                                            8
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 9 of 59 PageID #:496



to the ground and then ran away.

      44.    This alleged conduct did not take place as demonstrated by the cell phone

video and security camera footage taken from cameras attached to Toyota Park.

      45.    The below screen capture of a cellphone video taken May 20, 2018, depicts

Defendant Ortiz, Defendant Perez and Plaintiff moments after the above video image was

screen captured:




                                          9
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 10 of 59 PageID #:497



       46.    The below screen capture image was taken from a cellphone video made

on May 20, 2018, and was screen captured moments after the above image. The image

depicts Defendant Ortiz stopping his pursuit of and (turning to his left) as Defendant

Perez follows Plaintiff:




                                         10
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 11 of 59 PageID #:498



       47.    The below screen capture of a cellphone video from May 20, 2018, depicts

Defendant Ortiz, moments after the prior image was captured.               The image shows

Defendant Ortiz facing to face cellphone camera as Defendant Perez continues to follow

Plaintiff. Plaintiff’s leg (in grey) can be seen at the far right of the image:




       48.    Defendant MIKE BUBACZ (“Defendant Bubcz” or “Bubcz”) is depicted in

the top center of this image, to the right of the blue trashcan.

       49.    Upon information and belief, Defendant Bubcz is employed by Major

League Soccer, LLC (“MLS”) on a contract basis as Soccer Security Agent. In this role,

Bubcz was tasked with overseeing security at MLS sponsored soccer matches.

       50.    Upon information and belief, Defendant Bubcz is also employed in law

enforcement, and this fact is known to all of the Defendants named in this case.

       51.    Defendant Bubcz on information and belief, was and is a contract

                                              11
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 12 of 59 PageID #:499



employee for MLS and was paid on an hourly basis to oversee game day operations and

oversee security issues.

       52.    On information and belief, the Defendant Bubcz resides in this District.

       53.    Defendant Bubcz was at Toyota Park on May 20, 2018.

       54.    Defendant Bubcz wore Chicago Fire Soccer credentials on May 20, 2018,

which identified him as being “credentialed” (allowed to work game-day operations) by

the front office of the Chicago Fire.

       55.    Defendant Bubcz took cellphone videos of the Post-Game Incident.

       56.    The below image of the Defendant Bubcz has been taken from a cellphone

camera video on May 20, 2018, during the Post-Game Incident:




       57.    Cellular telephone video shows that Bubcz attempted to detain Plaintiff

when Plaintiff was being pursued by Defendant Perez.

       58.    Based upon Defendant Bubcz’s close proximity to Plaintiff when Plaintiff

was confronted by Defendants Ortiz and Nesis, his videos may depict aspects of

Plaintiff’s interactions with Defendant Ortiz.

                                            12
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 13 of 59 PageID #:500



       59.    Until this Court ordered Defendant Rodriquez’s counsel to identify

Defendant Bubcz, legal counsel for Rodriquez refused to identify Defendant Bubcz, who

was previously sued as an “unknown Soccer Security Agent.”

       60.    Defendant Bubcz and other currently unknown individuals created a

dossier-like document about the Post-Game Incident. On information and belief, the

document include references to Plaintiff’s arrest.

       61.    Despite having knowledge of and/or access to evidence which exonerated

Plaintiff and/or draw into question the veracity of Mr. Ortiz’s account of his interaction

with Plaintiff on May 20, 2018, Defendant Bubcz refused to intervene to cause

Defendant Ortiz’s false charges against Plaintiff to be dropped.

       62.    On May 20, 2018, Defendant MARK KRAFT (“Defendant Kraft” or “Kraft”),

was employed by the Village of Bridgeview, as the Deputy Director of the Village’s

Emergency Management Agency.

       63.    As detailed below, Defendant Kraft unjustifiably tripped Plaintiff, which

caused Plaintiff to him to fall onto asphalt and suffer injuries.

       64.    When Defendant Kraft tripped Plaintiff he was acting under color of law as

an employee of the Village of Bridgeview.

       65.    A cellphone video footage taken on May 20, 2018, shows that Kraft

(depicted in light blue jeans and red baseball hat) tripped Plaintiff without justification.




                                            13
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 14 of 59 PageID #:501



       66.     The below image is taken from a screen capture image from the cellphone

video, taken moments after Defendant Kraft tripped Plaintiff:




       67.     Plaintiff fell to the ground headfirst after he was tripped Defendant Kraft

and injured his wrist.

       68.     Defendant Kraft is being sued because committed excessive force and the

tort of battery on Plaintiff by sticking his foot out and tripping Plaintiff.

       69.     The manner in which the Defendant Kraft acted was excessive and

dangerous under the circumstances because Plaintiff did not pose a physical threat to

Defendant Kraft.

       70.     Immediately after Defendant Kraft tripped Plaintiff, Defendant CESAR

PEREZ (“Defendant Perez”), an employee of Monterrey Security, detained Plaintiff by

jumping onto Plaintiff’s back while he was sprawled out on the asphalt.

       71.     In attempting to detain Plaintiff, Defendant Perez applied handcuffs to

Plaintiff’s wrists.

       72.     The manner in which Defendant Perez handcuffed Plaintiff exacerbated

the injury to Plaintiff’s wrist.

       73.     Additionally Defendant Perez placed his knees onto Plaintiff’s back while


                                             14
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 15 of 59 PageID #:502



he handcuffed Plaintiff.

       74.    Defendant Perez’s actions made it difficult for Plaintiff to breathe.

       75.    Plaintiff did not attempt to evade Defendant Perez once Plaintiff fell to the

ground (after being tripped by Defendant Kraft.

       76.    After Perez handcuffed Plaintiff, he lifted Plaintiff up from the asphalt.

       77.    Defendant Perez lifted Plaintiff up from the asphalt into a standing position

by grabbing Plaintiff’s handcuffs.

       78.    The manner in which Defendant Perez lifted Plaintiff off the asphalt caused

injury to Plaintiff’s shoulders.

       79.    After handcuffing Plaintiff, Defendant Perez took Plaintiff to the lock-up

room located within Toyota Park.

       80.    After Defendant Perez placed Plaintiff inside a holding cell within the lock-

up area inside of Toyota Park, Defendant TERRY THOMPSON (“Defendant Thompson”),

a supervisory employee of Monterrey Security, approached Plaintiff.

       81.    On May 20, 2018, Defendant Thompson was also employed in the field of

law enforcement.

       82.    Defendant Thompson, in his capacity as a supervisory employee for

Defendant Monterrey Security, and in his dual role as a law enforcement offer, observed

Plaintiff when Plaintiff was in the lock-up inside of Toyota Park on May 20, 2018.

       83.    Defendant Thompson noticed that Plaintiff was using his cellular phone

inside of the lock-up.

       84.    When Defendant Thompson observed that Plaintiff was using his cellular

phone inside of the lock-up, he became enraged.

       85.    Thereafter, Defendant Thompson opened the cell door and pushed

Plaintiff’s body and face against a wall.


                                            15
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 16 of 59 PageID #:503



       86.    Seconds later, Thompson yelled out to Plaintiff; “you must be a dumb

motherfucker for punching a cop.”

       87.    Thompson used excessive force when he handcuffed Plaintiff.

       88.    The amount of force that Defendant Thompson applied immediately

caused Plaintiff to feel pain.

       89.    As a result of Defendant Thompson’s conduct, Plaintiff’s wrists showed

marks from the pressure that was applied to them.

       90.    In doing so, Defendant Thompson committed the tort of battery.

       91.    Photographs of Plaintiff’s wrists taken on May 20, 2018, show the marks

caused by excessive force used by Thompson.

       92.    Several currently unknown witnesses, including, but not limited to the

Defendant Bubcz, were standing close to Defendant Thompson when he pushed Plaintiff

and tightened the cuffs, but these individuals failed to intervene to stop Thompson.

       93.    As noted above, despite knowing that Defendant Ortiz’s accusations as to

Plaintiff were false, and/or despite questioning the validity of Defendant Ortiz’s

accusations, Defendant Officer Pell arrested Plaintiff without probable cause.

       94.    On information and belief, Defendant Officer Pell agreed to take the word

of Defendants Ortiz and Nesis based upon their association with law enforcement.

       95.    Defendants Ortiz and Nesis, by invoking their law enforcement status to

encourage Defendant Officer Pell to falsely arrest Plaintiff, acted under color of law.

       96.    As of the filing of this Civil Action, Defendants Ortiz, Thompson and/or

Nesis failed to prevent Plaintiff from being wrongfully prosecuted.

       97.    During the time that Plaintiff was held in the lock up, he was approached

by ALEJANDRO MIRET (“Miret”).

       98.    Miret presented Plaintiff with a false written confession that stated Plaintiff


                                            16
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 17 of 59 PageID #:504



had battered Defendant Ortiz.

      99.    Miret repeatedly told Plaintiff to sign the document.

      100.   Miret was instructed by Defendants Ortiz, Thompson and/or Nesis to

prepare a false narrative confession in order to cover for the misconduct of Defendants

Ortiz, Thompson and Nesis.

      101.   By urging Plaintiff to sign a false confession, Miret was acting under color

of law and at the direction of Defendants Pell, Ortiz, Thompson and Nesis.

      102.   Defendants Pell, Ortiz, Thompson and Nesis, by causing, allowing and/or

instructing Miret to draft a false confession and urge Plaintiff to sign it, were acting

under color of law and abused their roles as law enforcement officials.

      103.   Miret did not force a confession upon similar situated non-Hispanic males

who allegedly committed crimes on May 20, 2018, and in particular, did no urge D.W.,

a causation male, to sign a confession.

      104.   Plaintiff refused to sign the false confession because the document falsely

stated that Plaintiff had battered Defendant Ortiz.

      105.   Defendants Officer Pell, Ortiz, Thompson Nesis, and Miret treated Plaintiff

worse than Badr Tabbaq, a Houston Dynamo fan who was detained at Toyota Park on

May 20, 2018, by Defendant Perez.




                                           17
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 18 of 59 PageID #:505



      106.   Tabbaq is depicted in the below screen capture of a cellphone video

wearing a black knit where the video shows him being detained by Defendant Perez (in

a knit hat and sunglasses):




      107.   Defendant Nesis is the man holding the cigar.

      108.   According to the statement that Defendant Nesis gave to Officer Pell, Badr

Tabbaq was an instigator in a the Post-Game Incident.

      109.   Mr. Tabbaq got into a physical altercation with one or more Monterrey

Security employees.

      110.   Tabbaq was detained by Defendant Perez.

      111.   Despite exhibiting worse behavior than Plaintiff, Tabbaq was not arrested

or prosecuted as a result of his conduct.

      112.   Additionally, cellular phone videos demonstrate that several persons in the

parking lot made physical contact with employees of Monterrey Security and despite

these persons being physically seized by employees of Monterrey Security; the

employees in question released the persons, and did so without pressing charges.

      113.   On May 20, 2018, Mario Gonzalez was employed as Chicago Fire’s

Manager of Outside Ticket Sales.


                                            18
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 19 of 59 PageID #:506



        114.   As Chicago Fire’s Manager of Outside Ticket Sales, one of his roles involved

acting as a liaison for visiting fans.

        115.   Gonzalez served in this capacity on May 20, 2018.

        116.   Gonzalez took cellphone videos of the Post-Game Incident, and in doing to

do, he may recorded Plaintiff’s interactions with Defendants Ortiz and Nesis.

        117.   The image on the following page was taken from cellphone camera video

footage on May 20, 2018, and it depicts Gonzalez, a Chicago Fire employee, is on the

right-hand side of this image, holding a cellular telephone in his right hand and

Defendant Bubcz on the left-hand side of the image, holding a cellular phone in his right

hand:




        118.   By and through his legal counsel, Mr. Gonzalez refused to provide his

cellphone videos to Plaintiff’s attorney during Plaintiff’s criminal prosecution.

        119.   The final seconds of the cellular phone video of Plaintiff’s interaction with

Defendant Ortiz (as depicted in the screen captures identified in Paragraphs 33, 36-38)

demonstrates that Mario Gonzalez was only a few feet away from Plaintiff and Ortiz

during their interaction.


                                             19
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 20 of 59 PageID #:507



      120.    Gonzalez’s proximity to Plaintiff and Ortiz during their interaction led to

the following email exchange – which did not result in the production of any of Mr.

Gonzalez’s cellular phone videos.

      121.    On July 12, 2018, at 9:54 a.m., counsel for Plaintiff emailed to outside

counsel for Chicago Fire Soccer relative to a subpoena issue relative to the pending

criminal case and wrote the following:

          I’m writing to you to avoid any drama or litigation on my end. I do not feel like you’ve
          been given honesty answers to give to me. Simply stated, someone is giving you
          incomplete information or they have told you to give me incomplete or misleading
          information.
          1. Mr. Gonzalez’s role is far greater than you told me. He has a role as liaison for
          traveling supporters.
          2. He is video taping during the incident. Not just at the end as you indicated.
          3. He was communicating with FO at the time of the incident.
          4. The FO knows who the MLS jacketed employee is.
          5. I have confirmation that the MLS employee was in the lock up.
          6. And the FO has a dossier of sorts from MLS on this incident.
          7. Finally, the FO has been given access to Toyota Park videos which show SL members
          traversing the stadium. Including my client. This evidence supports my time line.
          While it is possible that I have been misinformed by the individuals who have spoken
          to me, I doubt that to be the case. They have no reason to get stir up trouble. Rather
          I believe that they are just honest people who are fed up with deception or
          misinformation.
          I would like to set up a call today if possible. Otherwise I think I will have to escalate
          things as to the criminal case and civilly. Let me know what’s best for you and your
          client.
          Thanks.

      122.    Outside counsel for Chicago Fire Soccer responded on July 12, 2018, at

10:04 a.m. and wrote the following:

          James: you seem to be under a misperception that this is a civil case where we sit and
          answer whatever question comes to your mind. You have asked us for Fire videos
          regarding Mr. Calderon in connection with your role in defending him in a criminal
          matter. I have inquired and informed you of the video that a Fire employee took
          based on pictures you identified. I am advised that the video has nothing to do with
          your client and relates to largely post-incident activity. As I mentioned, I am neither

                                                   20
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 21 of 59 PageID #:508



          authorized nor willing to get into the larger issues surrounding the incident. And, you
          are free to attempt to obtain videos from other sources. I represent the Fire not the
          Village or the MLS. I am not here to help you identify every non-Fire person you want
          to learn about. To be blunt, that is your job.

          This being said, I am available to speak at 10:30. You can call my office at
          312.368.8904.

      123.    Despite having video-taped the Post-Game Incident and potentially

aspects of Plaintiff’s interactions with Defendants Ortiz and Nesis, Mr. Gonzalez has

failed to provide this cellphone video to the Cook County State’s Attorney’s Office.

      124.    As detailed below, static and movable digital video cameras are located in

and around Toyota Park.

      125.    There are at least five security video cameras affixed to Toyota Park that

face the below depicted “East Lot General Parking.”




                                                 21
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 22 of 59 PageID #:509



      126.   The    above    image    can        be   found   at   https://www.chicago-

fire.com/matchday/parking-and-directions

      127.   Two security video cameras are stationed by the “D” depicted on the above

image while a single video camera is stationed by “D1”. The fourth camera is stationed

just north of “D”. The fifth camera is mounted to on the northest cornfer of the roof of

Toyota Park which is depicted above as a white rectangle.

      128.   The incident with Plaintiff and Defendants Ortiz, took place within the

confines of the “VIP LOT.”

      129.   Defendant Kraft tripped Plaintiff at the western edge of the VIP LOT.

      130.   These security video cameras would have been facing the location of where

Defendants Ortiz and Nesis encountered Plaintiff.

      131.   The security video cameras facing the East Lot General Parking would have

been facing the location of where Plaintiff was tripped by the Defendant Kraft.

      132.   Additionally, the security video cameras facing the East Lot General

Parking would have been facing the location of where Plaintiff was detained and

subjected to excessive force by Defendant Perez.

      133.   There are conflicting reports regarding whether security camera video

footage has been preserved and whether security cameras were fully functional.

      134.   On one hand, in-house legal counsel for Spectra, the entity that manages

the day-to-day operation of Toyota Park on behalf of the Village of Bridgeview, has

represented that certain video footage taken from video cameras operating at Toyota

Park on May 20, 2018, was not preserved.

      135.   According to counsel for Spectra, pursuant to operating procedures, at

least one security video was overwritten and the May 20, 2018, video footage as deleted,

sometime after the date the footage was recorded.


                                            22
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 23 of 59 PageID #:510



      136.   Outside legal counsel for the Village of Bridgeview has also represented

that certain security video footage taken from video cameras operating at Toyota Park

on May 20, 2018, was not preserved.

      137.   According to outside legal counsel for the Village of Bridgeview, the only

security video that was preserved is from the fifth from a security camera on the

northeast side of the Toyota Park.

      138.   The security video footage preserved from this camera angle depicts

Plaintiff walking through East Lot General Parking in a southbound direction.

      139.   This security video footage depicts Plaintiff walking around a particular

vehicle and matches up with handheld cellular phone video – taken at the same time -

that shows Plaintiff walking next to the same vehicle depicted in the security video

footage taken from the camera on the northeast side of Toyota Park.

      140.   Shortly thereafter, security video from the video camera on the northeast

side of Toyota Park depicts Plaintiff being detained on the asphalt as described above.

      141.   On information and belief, there is other security camera video footage

from May 20, 2018, that currently exists, but was not been tendered to Plaintiff and the

prosecutor during the pendency of Plaintiff’s criminal case.

      142.   On information and belief, MLS and Defendant Rodriquez have obtained

copies of the security videos that still exist but were not tendered to Plaintiff and the

prosecutor during the pendency of Plaintiff’s criminal case.

      143.   On information and belief, Defendant Rodriguez was present at Toyota

Park on May 20, 2018, and witnessed and/or learned of Plaintiff’s arrest on that day.

      144.   Defendant Rodriguez was also informed in writing that Plaintiff was falsely

arrested on or about May 30, 2018, and no later than June 22, 2018.

      145.   On May 30, 2018, John Urban, Chicago Fire Soccer Club’s Chief Operating


                                           23
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 24 of 59 PageID #:511



Officer, was presented with two cellphone videos that depicted Plaintiff’s interaction with

Defendant Ortiz on May 20, 2018.

       146.      This video footage demonstrates that Plaintiff did not batter Ortiz.

       147.      Mr. Urban forwarded the two videos to Defendant Rodriguez, or at the very

least informed Rodriguez of what is depicted in the videos – that Plaintiff did not batter

Ortiz or come into contact with Ortiz.

       148.      On information and belief, Defendant Rodriguez knew or should have

known that Defendant Urban had received two cellular phone videos depicting Plaintiff’s

interaction with Defendant Ortiz on May 20, 2018.

       149.      On June 22, 2018, Defendant Rodriguez was informed via email that

Plaintiff was falsely arrested on May 20, 2018. In full, the email alerted Rodriguez of

the following:

          Good afternoon Mr. Rodriguez:
          I represent Abraham Calderon in his criminal proceeding as a result of his arrest on
          May 20, 2018. Mr. Calderon was arrested in a case of mistaken identify. Video
          evidence shows that he was detained minutes before scuffles broke out between Fire
          fans and Houston fans – where unfortunately, the evidence identifies fans of both
          clubs scuffling with security staff. One individual appears to get knocked to the
          ground. Mr. Calderon was not present at this time. When Mr. Calderon was detained,
          he was taken to the ground violently and physically and verbally abused by security
          staff. The resolution of his mistreatment will have to wait for another day and
          possibly another court proceeding – but simply stated – this is not the first time
          security staff has acted in this manner.
          Here is the point of my email - next week I intend to have the attached subpoena to
          be personally served on you and your employees that are listed on the subpoena. But
          as a professional courtesy to you and your employees, I am emailing you to see if you
          are willing to accept service of the attached subpoena. To be clear, I am reaching out
          to you avoid the inconvenience of you having to be personally served, and especially
          your front-line staff.
          I presume that you may refer this to Club’s outside counsel or MLS legal. Until you
          link me up with your outside counsel (or MLS legal), I want to explain the scope of
          the subpoena in order to ensure that you and your staff preserve all documents and
          evidence.
          The subpoena seeks documentation created in the weeks and days leading up to the
          May 20, 2018, event - such as documents evidencing efforts to preserve the peace

                                                 24
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 25 of 59 PageID #:512



          between Sector Latino and Houston fans. We also expect the Club and your
          employees to produce all documents, texts, emails and still and video images made
          or taken on May 20, 2018, as well as any documents, texts, voicemails, emails and still
          and video images that have been created after May 20, 2018. Most likely I will
          subpoena phone records of the Club and staff for the month of May to determine if
          anyone went “off line” so-to-speak to avoid future FOIA requests relative to
          communications with the Village.
          Please note that I am possession of still and video images that identify certain Club
          employees who were in the midst of or close to the altercation(s) at the end of the
          game. Some of them were using their phones and/or cameras to record the
          incident(s). I can work with you or your lawyer to identify the employees or agents
          in question.
          As noted above, I presume a lawyer will get involved on your end. But in the
          meantime, please contact me as soon as possible to let me know if you will formally
          accept service of this subpoena on Monday (on your behalf and on behalf of your
          staff) to avoid having to use a process server to come to or stake out Toyota Park to
          serve you – and your employees. If you prefer to not email me back, just have your
          lawyer contact me to indicate whether he/she will accept service on your behalf and
          on behalf of your clients.
          If you want to call me, I can be reached after 3 pm today on my cellular phone – which
          I will send to you if you email me and ask for it.
          -James

      150.    At the time the email was sent to Defendant Rodriguez, Plaintiff had not

uncovered evidence that demonstrated that Defendants Ortiz and Nesis purposefully

caused Plaintiff to be falsely arrested and prosecuted. The situation was no longer a

case of mistaken identity.

      151.    On information and belief, by June 22, 2018, or shortly thereafter,

Rodriguez had reviewed cellular phone videos and security camera videos taken on May

20, 2018, in an effort to investigate the participants in the Post Game Incident.

      152.    Additionally, security camera videos facing towards the east parking lot at

Toyota Park would have demonstrated to Defendant Rodriguez that Plaintiff did not

batter Defendant Ortiz.       Accordingly, even if Defendant Rodriguez did not observe

Plaintiff’s interaction with Defendant Ortiz on May 20, 2018, Security camera videos

would have provided him with a first-hand account of the incident.


                                                 25
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 26 of 59 PageID #:513



          153.   By May 25, 2018, employees of the Chicago Fire had reviewed videos taken

on May 20, 2018, and the videos did not demonstrate that Plaintiff had battered

Defendant Ortiz. By May 25, 2018, employees of the Chicago Fire had not obtained

access to the videos.      On information and belief, the videos discussed above were

obtained from the cellular telephone of at least one Chicago Fire employee and a contract

employee. Alternatively, on information and belief, the videos were obtained from a

handheld video camera operated by an employee of the Chicago Fire.

          154.   On information and belief, Defendant Rodriguez was aware of the existence

of the videos outlined in the above Paragraph.

          155.   Despite having access to cellular video or security camera video footage

taken from cameras located at Toyota Park, Defendant Rodriguez did not provide any of

cellular videos or security camera video footage to the Cook County State’s Attorney’s

Office.

          156.   Defendant Rodriguez was kept aware of the status of Plaintiff’s prosecution

by a Chicago Fire employee, with the initials N.T., who attended certain court

proceedings.

          157.   Despite knowing that Plaintiff did not batter Defendant Ortiz, Defendant

Rodriguez not contact the Cook County State’s Attorney’s Office to inform the assigned

Assistant State’s Attorney that Plaintiff was being wrongfully prosecuted because

Rodriguez wanted Plaintiff to be convicted to help further his plan to rid Toyota Park of

a group of fans who have joined together to support the Chicago Fire by and through

“Sector Latino.”

          158.   As discussed below,

          159.   Defendant Rodriquez is no mere private citizen as he claims to have the

ability to control and influence Monterrey Security as evidenced by him giving a pre-


                                              26
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 27 of 59 PageID #:514



game speech to Chicago fans where he stated that if fans were observed uttering an

“inappropriate and offensive chant”, they would be “subject to removal.”

       160.    Rodriquez also advised fans observing the chant to “advise stadium

security so we can handle them as well.” See, Chicago Tribune video story hosted at

https://www.chicagotribune.com/news/columnists/kass/ct-chicago-fire-anti-gay-

soccer-chant-kass-0804-20160803-column.html

       161.    Alternatively, on information and belief, Urban wrote to Rodriguez and

informed Rodriguez of what was depicted in the videos – that Plaintiff did not batter

Ortiz or come into contact as Ortiz explained to Defendant Officer Pell.

       162.    Alternatively, on information and belief, Urban spoke to Rodriguez and

informed Rodriguez of what was depicted in the videos – that Plaintiff did not batter

Ortiz or come into contact as Ortiz explained to Defendant Officer Pell.

       163.    Defendant Rodriguez helped cause Plaintiff’s civil rights to be violated

because in his capacity as the President and CEO of Chicago Fire Soccer, he refused to

intervene to cause Defendant Ortiz’s false charges to be dropped against Plaintiff and

because he refused to intervene to prevent the other named Defendants from conspiring

to violate Plaintiff’s civil rights.

       164.    Defendant Rodriguez claims to respect “honor”, but he stubbornly refused

to intervene to cause Defendant Ortiz’s false charges to be dropped against Plaintiff after

he was presented (through his outside legal counsel) with screen captures of cellular

videos and the opportunity to examine actual cellular videos that demonstrate that

Plaintiff did not batter Defendant Ortiz.

       165.    Defendant Rodriguez caused, condoned or otherwise allowed Plaintiff’s

season tickets to be rescinded based upon Defendant Ortiz’s false allegations.

       166.    Defendant Rodriguez caused, condoned or otherwise allowed Plaintiff to be


                                            27
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 28 of 59 PageID #:515



banned from Toyota Park for one year based upon Defendant Ortiz’s false allegations.

       167.   In particular, Plaintiff received a letter from an employee of Chicago Fire

Soccer that informed Plaintiff that his season tickets had been cancelled and that he

was being banned from Toyota Park for 12 months and under penalty of arrest if he

returned to Toyota Park during said 12 month period.

       168.   Defendant Rodriguez approved the transmission of the letter and the

contents of this letter based upon Defendant Ortiz’s false allegations.

       169.   Defendant Rodriguez’s conduct also Plaintiff to receive a twelve-month ban

from all Major League Stadiums throughout the United States and Canada.

       170.   Rodriguez knew Defendant Ortiz’s allegations were false shortly after

learning that cellphone video footage of Plaintiff’s interaction with Ortiz existed.

       171.   Despite learning that Defendant Ortiz’s allegations were false, and/or that

cellphone video of Plaintiff’s interaction with Defendant Ortiz existed, Defendant

Rodriguez did not attempt to rescind the ban or otherwise intervene to protect Plaintiff’s

federal civil rights or rights under state law.

       172.   By failing to provide security camera video footage to the Cook County

State’s Attorney’s Office in response to a subpoena request, Defendant Rodriguez

participated in and joined in the conspiracy to wrongfully convict Plaintiff that was

hatched by Defendants Ortiz and Nesis, and implemented by Officer Pell, and furthered

by Ortiz and Nesis’ legal counsel.

       173.   Defendant Rodriguez caused and/or allowed Plaintiff to be prosecuted to

teach Plaintiff and others like him a lesson and to help Rodriguez orchestrate the ouster

of Section Latino from the confines of Toyota Park.

       174.   Members of Sector Latino support the Chicago Fire during and away match

by exuberantly dancing, chanting and playing drums and horns. Sector Latino’s


                                             28
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 29 of 59 PageID #:516



passionate manner of support is generally referred to as a “barra brava” style of support,

which is a somewhat aggressive, machismo derived manner of support.

      175.   “Barra brava” style support includes standing throughout the match,

singing,   and   other   enthusiastic   behavior   such   as   waving   flags.   See,   e.g.,

https://www.bbc.com/news/av/magazine-27668750/la-barra-brava-why-us-football-

fans-chant-in-spanish

      176.   Barra brava style support originated in Argentina and spread throughout

the Americas. For example, certain groups of fans in Argentina stood out from other

supporters based upon for their ferverant and boisterous support for their teams. These

groups were often labeled Barras, a term that is equivalent to the term “gang” in certain

South American countries.

      177.   Plaintiff was a member of Sector Latino.

      178.   Defendant Rodriguez was aware of the fact that Plaintiff was a member of

Sector Latino.

      179.   Even since Defendant Rodriguez joined the Chicago Fire Soccer Club, he

had rallied to rid Toyota Park of a particularly offensive chant, “puto!” or “eehhhhhh,

puto!”, that was sometimes uttered when an opposing goal keeper ran up to initiate a

goal kick. See, e.g., https://patch.com/illinois/chicago/homophobic-soccer-chant-

shut-down-chicago-fire-gm & https://www.si.com/planet-futbol/2017/07/05/gold-

cup-mexico-anti-gay-puto-fan-chant-concacaf-plan

      180.   For example, in July of 2016, Defendant Rodriguez gave much publicized

a pre-game speech to Chicago fans where he stated that if fans were observed uttering

an “inappropriate and offensive [homophobic] chant”, they would be “subject to

removal.” Rodriquez also advised fans observing the chant to “advise stadium security




                                            29
    Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 30 of 59 PageID #:517



so we can handle them as well.”3 A video of Rodriguez’s speech can be found at

https://twitter.com/ChicagoFire/status/759887792184918016. See also, Chicago

Tribune    video    story   https://www.chicagotribune.com/news/columnists/kass/ct-

chicago-fire-anti-gay-soccer-chant-kass-0804-20160803-column.html

       181.   The “debate” referenced in footnote 3 has resulted in certain members of

Sector Latino engaging in the chant during Chicago Fire soccer matches leading up to

Defendant Rodriguez’s speech in July of 2016.               Defendant Rodriguez harbored

resentment towards Sector Latino based upon the utterance of this chant by certain of

Sector Latino’s members.

       182.   Over the past few years, both privately and publically, Defendant

Rodriguez has attempted to curtail the rowdy nature of Sector Latino and has expressed

his displeasure over certain alleged acts of misconduct allegedly committed by members

of Sector Latino.

       183.   The Post-Game Incident led to Defendant Rodriguez to ban certain Chicago

Fire Fans who were affiliated with a fan/supporter group known as Sector Latino.

Rodriguez also disbanded Section Latino.

       184.   Defendant Rodriguez took this action based upon his belief and knowledge

that Hispanic members of Sector Latino were involved in the Post-Game Incident - and

that these individuals were unwilling to accept responsibility for their conduct.

       185.   According to Defendant Rodriguez:




3
   There is somewhat of debate as to whether the term is homophobic. See, e.g.,
https://www.advocate.com/sports/2016/8/04/how-chicago-dealt-soccer-fans-homophobic-
chant & https://www.si.com/planet-futbol/2017/07/05/gold-cup-mexico-anti-gay-puto-fan-
chant-concacaf-plan. To be clear, the undersigned agrees that the terms is offensive and
homophobic and publically applauded the Chicago Fire’s efforts to eradicate the use of the phrase
at soccer matches.


                                               30
    Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 31 of 59 PageID #:518



              “[Sector Latino] and its leadership to the time I’ve been here has never voluntarily
              submitted those who were guilty of breaking the fan code of conduct[.]”

              “In one particular incident, the number of participants in the incident was large.
              It was more than a few people, many of whom were trying to obscure their faces,
              many of whom were wearing a sweatshirt identifying them as members of Sector
              Latino. The leadership was given every opportunity to bring forth those who
              violated the code of conduct. They did not. That’s what led to the final warning.
              That’s what led to: if you can’t control your membership, if you can’t modify your
              behavior, if you can’t identify those few bad apples who are ruining it for all of
              you, you will leave us with no choice.

              “And on the very next opportunity, there’s a violation of the code of conduct,
              there is no submission of the guilty party and everything was clear. So we made
              good-faith efforts, but in the end what I’ve said and will continue to say, we
              cannot allow a group to hide or allow to be hidden within them, those that
              endanger the safety of others.”

              “From our perspective, we gave multiple opportunities for the leadership to step
              up and they didn’t. The last thing I’ll say is we have reason to believe that
              members of the leadership engaged in violating the fan code of conduct.” 4

       186.   Plaintiff became an unfortunate example to other fans – despite have been

detained prior to the Post-Game Incident fully unfolding.

       187.   Simply stated, Plaintiff was used by Defendants Rodriguez, Ortiz, Nesis,

Thompson and other currently unknown persons to strike fear into the hearts of

Hispanic Chicago Fire fans who associated themselves with Sector Latino.

       188.   Because Defendant Rodriguez and other currently unknown persons were

fed up with the perceived unruly behavior of certain known and unidentified Hispanic

members of Sector Latino, and because Defendants Ortiz, Thompson and Nesis

harbored a strong dislike and personal animus towards Plaintiff, Plaintiff was detained,

arrested and prosecuted for a crime he did not commit.

       189.   As detailed below, because Plaintiff is of Hispanic origin, and in particular




4
   See, https://www.prosoccerusa.com/mls/chicago-fire/general-manager-nelson-rodriguez-
answers-questions-about-sector-latino-ban/


                                                  31
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 32 of 59 PageID #:519



of Mexican ancestry, he was treated him worse than similarly situated non-Hispanic

fans who interacted with Monterrey Security during the on May 20, 2018, Post-Game

Incident, and with at least one other Caucasian fan who allegedly assaulted no less than

two minors during the 2018 season.

       190.   In particular, Defendants Ortiz, Nesis and Rodriguez purposefully declined

to cause a Caucasian fan to be arrested for allegedly assaulting and/or battering minors

during Chicago Fire matches.

       191.   As set forth above, Defendants Ortiz, Nesis, Rodriguez and other currently

unknown Defendants utilized and invoked the Village of Bridgeview’s police powers to

unlawfully ban Plaintiff from attending Chicago Fire Soccer matches, a ban that was

only lifted after the Cook County State’s Attorney’s Office caused Defendant Ortiz’s false

batter charge to be dropped.

       192.   JACK E. BENTLEY (“Bentley”) is outside counsel for Monterrey Security.

In June of 2018, Mr. Bentley received and/or was privy to evidence that exonerates

Plaintiff.

       193.   During the first court appearance relative to Defendant Ortiz’s battery

charge, Bentley represented Ortiz. Prior to the Court hearing, defense counsel for

Plaintiff showed Bentley a cell phone video which demonstrated that Mr. Ortiz’s account

of his interaction with Plaintiff on May 20, 2018, was demonstrably false because the

video showed that Plaintiff did not batter Ortiz as Ortiz had alleged.

       194.   After Bentley was shown the cellphone video of Ortiz’s interaction with

Plaintiff and the video of Plaintiff being tripped by Defendant Kraft, Bentley indicated

that he would like to resolve the criminal charges in Plaintiff’s favor, but that “it is not

my call to make.”

       195.   Before and after future court appearances, criminal defense counsel for


                                            32
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 33 of 59 PageID #:520



Plaintiff would ask Bentley whether his superiors and Mr. Ortiz were going to ask the

prosecutor to drop the false charge against Plaintiff. Bentley responded by indicating

that Mr. Ortiz intended to proceed forward despite what was shows on the cell phone

video.

         196.   Defendant GENEVIEVE MARIE LEFEVOUR (“Defendant LeFevour”) is

outside counsel for Monterrey Security and resides in this District.

         197.   In or around June of 2018, Defendant LeFevour learned of evidence that

exonerated Plaintiff and draw into question the veracity of Defendant Ortiz’s account of

his interaction with Plaintiff on May 20, 2018.

         198.   Thereafter, on more than one occasion, criminal defense counsel for

Plaintiff emailed Defendant LeFevour and explained what is depicted in the

aforementioned cellular phone videos, and in particular that the videos showed that

Plaintiff did not batter Defendant Ortiz

         199.   Criminal defense counsel for Plaintiff asked LeFevour to ensure that Ortiz

would seek to drop his meritless charge and discontinue his malicious prosecution of

Plaintiff.

         200.   By and through her associate attorney (Bentley), Defendant LeFevour was

aware of video evidence that exonerates Plaintiff and demonstrates that Mr. Ortiz’s

account of his interaction with Plaintiff on May 20, 2018, was demonstrably false.

         201.   Despite having gained this knowledge, Defendant LeFevour represented

Defendant Ortiz in his role as a complaining victim relative to the charge of battery that

was brought on behalf of Ortiz and against Plaintiff.

         202.   Despite knowing that Mr. Ortiz’s account of his interaction with Plaintiff

on May 20, 2018, was demonstrably false, Defendant LeFevour refused to intervene to

cause Defendant Ortiz’s false charges to be dropped.


                                             33
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 34 of 59 PageID #:521



        203.   As a lawyer, Defendant LeFevour had a professional obligation to prevent

her client from knowingly submitting perjured testimony.

        204.   Instead, when Defendant Ortiz’s credibility was attacked in open court

during a particular court appearance, Defendant LeFevour was instrumental in

representing to the prosecutor that Defendant Nesis was an eyewitness to the alleged

battery, and did so despite knowing that Defendant Nesis was lying.

        205.   At no time did LeFevour inform the prosecutor that she had doubts as to

the veracity of Ortiz and Nesis’s accounts of Ortiz’s interaction with Plaintiff on May 20,

2018.

        206.   Despite Defendant LeFevour’s knowledge of and access to exonerating

video evidence, she helped continue Defendant Ortiz’s false criminal charge against

Plaintiff.

        207.   Despite having knowledge of and/or access to evidence that exonerates

Plaintiff and/or draw into question the veracity of Defendant Ortiz’s account of his

interaction with Plaintiff on May 20, 2018, Defendant LeFevour refused to intervene to

cause Defendant Ortiz’s false charges to be dropped, and instead, helped ensure that

the charges would continue – by and through the naming of Defendants Nesis as a

witness (despite knowing that Nesis was lying).

        208.   Despite having knowledge which demonstrated that Defendant Ortiz

would be committing perjury if he testified to his false account of his interaction with

Plaintiff on May 20, 2018, Defendant LeFevour refused to intervene to cause Defendant

Ortiz’s false charges to be dropped.

        209.   Despite having knowledge which demonstrated that Defendant Ortiz

would be committing perjury if he testified to his false account of his interaction with

Plaintiff on May 20, 2018, Defendant LeFevour was present in court on the morning of


                                            34
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 35 of 59 PageID #:522



Plaintiff’s trial date along with Defendants Ortiz and Nesis.

       210.    By escorting Defendants Ortiz and Nesis to court, and interacting with the

assigned Assistant State’s Attorney before court, Defendant LeFevour intended to

influence the assigned Assistant State’s Attorney to counteract and bolster the lies that

she knew Defendants Ortiz and Nesis were going to make in open court. In this capacity,

Defendant LeFevour intended to be an active part in the continued prosecution of

Plaintiff.

       211.    Simply stated, Defendant LeFevour, in her capacity as Defendant

Monterrey’s outside counsel, appeared in court and interacted with the assigned

Assistant State’s Attorney to ensure that Plaintiff would be wrongfully convicted to help

diminish any civil suit that Plaintiff would file against Defendants Monterrey, Ortiz,

Nesis and Perez.

       212.    On December 19, 2018, the prosecution resolved the charge of battery in

favor of Plaintiff by dismissing the charge on the record as being “nolle prossed.”

       213.    Defendant LeFevour, despite being a private citizen, participated in joint

action with Defendants Officer Pell, Ortiz, Thompson, and Nesis by agreeing to conspire

together to cause Plaintiff to continue to be prosecuted for a crime that he did not

commit.

       214.    The Defendants in the preceding paragraph entered into a joint course of

action which involved them ignoring mounting evidence which demonstrated that

Plaintiff was innocent of the charges against him – and in particular – that Plaintiff did

not come into the type of physical contact that Defendant Ortiz had alleged to have

taken place.

       215.    The continued prosecution of Plaintiff in the face of exonerating video

evidence would not have occurred in the absence of a meeting of the minds to conspire


                                            35
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 36 of 59 PageID #:523



to continue the unsupported prosecution of Plaintiff.




                                        Count I

 4th Amendment False Arrest Claim vs. Defendants Ortiz, Nesis and Officer Pell

      216.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      217.   This claim is brought pursuant to the Fourteenth Amendment by and

through 42 U.S.C. Section 1983.

      218.   During the “meet the team” event, Plaintiff complained to Chicago Fire

Soccer staff and Monterrey Security staff regarding the mismanagement of a “meet the

team” event, and in particular, Plaintiff complained about other fans cutting long lines

that had formed in front of certain soccer players.

      219.   Defendant Thompson interacted with Plaintiff during the meet the team

event. On information and belief, Defendants Ortiz and/or Nesis were also present at

the meet the team event, and interacted with Plaintiff.

      220.   As a result of his verbal complaints to staff, Plaintiff was taken away from

the event (which was being hosted inside Toyota Park, around the soccer field) and taken

to a room.

      221.   Plaintiff was forcibly placed into a chair by a currently unknown Monterrey

Security employee.

      222.   The same or another currently unknown Monterrey Security employee

placed his hand forcible on and around Plaintiff’s throat. All of this took place in the

presence of Defendant Thompson.

      223.   During this encounter, Defendant Thompson verbally harassed Plaintiff.


                                           36
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 37 of 59 PageID #:524



       224.   Despite knowing that Plaintiff did not batter Defendant Ortiz on May 20,

2018, on May 20, 2018, Defendant Nesis conspired with Defendant Ortiz to cause

Plaintiff to be falsely arrested by Defendant Officer Pell.

       225.   In particular, Defendant Nesis informed Defendant Officer Pell that he was

a police officer in order to urge, cause and/or encourage Defendant Officer Pell to agree

to falsely charge Plaintiff with battering Defendant Ortiz.

       226.   On information and belief, Defendant Officer Pell agreed to go along with

Defendant Ortiz and Defendant Nesis’s false narrative relative to what happened when

Plaintiff encountered Defendants Ortiz and Nesis on May 20, 2018.

       227.   Further, Defendants Nesis and Thompson did not intervene to prevent

Plaintiff from being wrongfully arrested on May 20, 2018.

       228.   In fact, Defendants Nesis and/or Thompson referred to Plaintiff as a

troublemaker in the presence of Officer Pell (referring to the meet the team incident).

       229.   Further, Defendant Thompson castigated Plaintiff while he was in the lock

up with Defendant Officer Pell, saying “you must be a dumb motherfucker for punching

a cop.”

       230.   Similarly, Defendant Officer Pell, by agreeing to go along with Defendant

Ortiz and Defendant Nesis’s false narrative relative to what happened when Plaintiff

encountered Defendants Ortiz and Nesis on May 20, 2018, caused Plaintiff to be

wrongfully arrested on May 20, 2018.

       231.   Defendant Officer Pell should have questioned the veracity of Defendant

Ortiz’s accusation for several reasons. First, Defendant Ortiz advised Officer Pell that

he was trying to break an active fight in the parking lot of Toyota Park. Accordingly,

even if Ortiz was telling the truth about being struck in the back of his head by some

person, Officer Pell should have questioned the reliability of Ortiz’s identification of


                                             37
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 38 of 59 PageID #:525



Plaintiff because it would not have been plausible or reasonable for Ortiz to have seen

his alleged attacker under the specific set of circumstances that he described to Officer

Pell.

        232.   Second, Defendant Ortiz advised Officer Pell that he was struck in the back

of the head with that he was struck with a closed hand, as opposed to an open hand.

Because Ortiz reported to Officer Pell that he was struck in the back of the head, Officer

Pell should have questioned the plausibility or reasonableness of Ortiz’s claim that he

was struck with a closed hand – and in particular, that Plaintiff was in fact his assailant.

        233.   Third, Defendant Ortiz advised Officer Pell that he was taken down to the

ground by Plaintiff. Officer Pell should have questioned Ortiz’s identification of Plaintiff

because it is not reasonable for Defendant Ortiz to have assumed that Plaintiff was his

attacker under the circumstances.

        234.   Fourth, Defendant Ortiz advised Officer Pell that Plaintiff was his attacked

after Ortiz allegedly observing Plaintiff running away. Officer Pell should have

questioned Ortiz’s identification of Plaintiff because it is not reasonable for Defendant

Ortiz to have assumed that Plaintiff was his attacker under the circumstances.           In

particular, as noted above, Defendant Ortiz reported to Officer Pell that a fight was in

progress at the time he interacted with Plaintiff. Security camera footage would have

eliminated Plaintiff as a suspect.

        235.   Fifth, Defendant Officer Pell had a reasonable basis to question the

veracity of Defendant Ortiz’s report of battery because Officer Pell reported that he

observed no visible injuries and that Ortiz refused medical care – despite Ortiz claiming

that he was struck with a close hand on the back of his head, and that he was forcefully

taken to the ground.

        236.   Sixth, Defendant Officer Pell had a reasonable basis to question the


                                            38
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 39 of 59 PageID #:526



veracity of Defendant Ortiz’s report of battery because when Officer Pell interviewed

Plaintiff, Plaintiff’s statement appeared earnest and more credible than what Defendant

Ortiz reported to Officer Pell. According to Officer Pell’s Report, Plaintiff denied striking

Defendant Ortiz, but admitted to flicking a cigarette at Houston fans and running away

from security personnel. Plaintiff’s version of the events (as reported by Officer Pell) was

more credible than Defendant Ortiz’s version of what Ortiz thought he saw, because

according to Officer Pell’s narrative report, Plaintiff admitted to flicking a cigarette at

Houston fans and running away.         While neither of Plaintiff’s purported admissions

warranted criminal charges, by admitting the conduct as it was written in Officer Pell’s

report, Plaintiff should have gained credibility in Pell’s eyes.

       237.    Because of the conflicting versions of events, the lack of any exigent

circumstances, the fact that there was no pressing security threat posed by Plaintiff

(Plaintiff was detained within the confines Toyota Park), Defendant Officer Pell should

have examined the exterior security camera footage that was maintained inside of Toyota

Park. As a Village of Bridgeview Police Officer, and based upon his prior encounters at

Toyota Park, Defendant Pell was aware of the existence of external security cameras at

Toyota Park.

       238.    As alleged above, during Defendant Ortiz’s interaction with Defendant

Officer Pell, Ortiz reminded Pell that he was employed the field of law enforcement.

Alternatively, Pell knew that Ortiz was employed the field of law enforcement.

       239.    If Defendant Ortiz informed Defendant Officer Pell of his status as a law

enforcement officer, Ortiz did so for the purpose of influencing Officer Pell’s decision-

making process to cause Pell accept Ortiz’s version of the events as opposed to Plaintiff’s.

       240.    On May 20, 2018, Defendant Ortiz and Defendant Officer Pell and agreed

and conspired to cause Plaintiff to be arrested despite the fact that Plaintiff did not


                                             39
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 40 of 59 PageID #:527



batter Ortiz.

       241.     As detailed below, based upon their prior interaction with Plaintiff,

Defendants Ortiz and Nesis maliciously prosecuted by continuing to urge prosecutors

to continue to charge and convict Plaintiff of the charge of battery, all out of an immense

personal dislike of Plaintiff.

       242.     In particular, for no justifiable reason(s), Defendants Ortiz and Nesis

harbor a personal animus towards Plaintiff that caused Defendants Ortiz and Nesis to

falsely charge Plaintiff with the crime of battery.

       243.     For these reasons, Defendants Ortiz and Nesis failed to cause the false

battery charge to be dropped and caused Plaintiff to be wrongfully prosecuted.

       244.     Defendants Ortiz, Nesis and Defendant Officer, Pell acted under color of

law on May 20, 2018.

       245.     As a result of the actions of Defendants Ortiz, Nesis and Defendant Officer,

Pell, Plaintiff has suffered damages in the form of the denial of his rights under the law

including, but not limited to, the denial of his liberty, reputational harm, emotional

distress and the costs of retaining counsel to defend him in criminal court.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Ortiz, Nesis and Officer Pell, and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

   Count II - State Law False Arrest Claim vs. Defendants Ortiz, Nesis and Pell

       246.     Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       247.     This claim is brought pursuant to Illinois law based upon the unlawful

actions of Defendants Ortiz, Nesis and Defendant Officer, Pell which caused or lead to

Plaintiff being falsely arrested.


                                              40
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 41 of 59 PageID #:528



       248.      As a result of the actions of Defendants Ortiz, Nesis and Defendant Officer,

Pell, Plaintiff has suffered damages in the form of the denial of his rights under the law

including, but not limited to, the denial of his liberty, reputational harm, emotional

distress and the costs of retaining counsel to defend him in criminal court.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Ortiz, Nesis and Officer Pell, and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

    Count III - Violations of § 1981 vs. Defendants Ortiz, Nesis and Rodriguez

       249.      Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       250.      Section 1981(a) states that:

                 [a]ll persons within the jurisdiction of the United States shall have
                 the same right in every State and Territory to make and enforce
                 contracts, to sue, be parties, give evidence, and to the full and equal
                 benefit of all laws and proceedings for the security of persons and
                 property as is enjoyed by white citizens, and shall be subject to like
                 punishment, pains, penalties, taxes, licenses, and exactions of
                 every kind, and to no other.

       251.      Section 1981(b) defines the phrase “make and enforce contracts” to

include “the making, performance, modification, and termination of contracts, and the

enjoyment of all benefits, privileges, terms, and conditions of the contractual

relationship.”

       252.      Section 1981(c) states that “[t]he rights protected by this section are

protected against impairment by nongovernmental discrimination and impairment

under color of state law.”

       253.      To establish a claim under § 1981, a plaintiff must demonstrate: (a) that

he/she is a member of a racial minority; (b) that the defendant(s) had an intent to




                                                41
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 42 of 59 PageID #:529



discriminate on the basis of race; and (c) that the discrimination concerned one or more

of the activities enumerated in the statute.

      254.   As set forth above, Plaintiff is a member of a racial minority; Defendants

Ortiz, Nesis and Rodriguez had an intent to discriminate against Plaintiff on the basis

of his race; and the discriminatory treatment concerned one or more of the activities

enumerated in Section 1981 – the right to enjoy equal protection under the law within

the confines of Toyota Park, and in particular, the right to not have ticketing privileges

denied for a discriminatory purpose and the right to not be subjected to false arrest.

      255.   Plaintiff was treated differently by the Defendants Ortiz, Nesis and

Rodriguez because of his Hispanic origin and/or Hispanic race, the fact that he was

affiliated with Sector Latino, and because he had season tickets in Section 101, the

designated seating section for Sector Latino.

      256.   In   particular,   as   noted     above,   Defendant   Rodriguez    harbored

discriminatory feelings towards Hispanic member of Sector Latino, in part because

Rodriguez disagreed with their passionate and aggressive “barra brava” style of

supporting the Chicago Fire.      In particular, Defendant Rodriguez unfairly viewed

members of Sector Latino, and by default Plaintiff as uncouth troublemakers.

      257.   Defendants Ortiz and Nesis, not being accustomed to the “barra brava”

style of supporting soccer teams viewed Plaintiff and his fellow Hispanic members of

Section Latino as “gang like” troublemakers.

      258.   As a result of Defendants Rodriguez, Ortiz and Nesis’s prejudicial views

and unsupported fears, they felt emboldened to mistreat him and did so to make an

example of him to Chicago Fire fans and other members of Sector Latino. In doing so,

they treated Plaintiff differently that similarly situated non-Hispanic individuals.

      259.   For example, as noted above, in comparison to Badr Tabbaq, who was a


                                             42
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 43 of 59 PageID #:530



reported instigator of the Post-Game Incident who fought with at least one Monterrey

Security employee.

        260.   Defendant Rodriguez was made aware of Mr. Tabbaq’s misconduct but did

not issue a 12 month stadium ban upon Mr. Tabbaq because Tabbaq was not a member

of Sector Latino and was not perceived as being Hispanic.

        261.   Plaintiff, by receiving a 12 month ban from Toyota Park as well as 12

month ban from all United States and Canadian based MSL games, was treated worse

that Mr. Tabbaq who appears to have not suffered from any similar stadium ban.

        262.   Plaintiff was also treated worse than a Caucasian Chicago Fire fan with

the initials D.W. who, during the 2018 season, reportedly physically and verbally

assaulted other Chicago Fire fans without being arrested and/or banned from Toyota

Park.

        263.   In one incident, which took place 2018, D.W., allegedly spit at a minor.

This incident was published on Twitter using the hashtag of #cf97 which is a hashtag

used by and associated with Tweets related to the Chicago Fire.

        264.   In a second incident, which took place 2018, D.W. purportedly pushed up

against a minor and became verbally abusive. The father of the minor has complained

via Twitter and this incident was published on Twitter using the hashtag of #cf97.

        265.   According to one report on Twitter, on July 18, 2018, D.W. is alleged to

have put his finger in the fact of a 15 year old while screaming “Fuck You.”

        266.   On June 29, 2018, a Chicago Fire fan posted that he feared for his safety

at Toyota Park in the presence of D.W. and tweeted his concern to the Chicago Fire’s

official twitter account.

        267.   Because Defendant Rodriguez is known to personally monitor the #cf97

hashtag on Twitter and/or engage subordinates to monitor the #cf97 hashtag, Rodriguez


                                           43
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 44 of 59 PageID #:531



was aware of D.W.’s acts misconduct, but declined to have D.W. banned from Toyota

Park, in part because D.W. composes tweets that are favorable to one of the owners of

the Chicago Fire and D.W. is Caucasian and not a member of Section Latino

      268.   D.W., by and through his support of the ownership of the Chicago Fire,

has threatened and intimidated Chicago Fire fans         who have vocally opposed the

ownership of the Chicago Fire. Examples date as far back as 2015.

      269.   Another fan complained on Twitter that D.W. almost struck an infant with

a flag and D.W. purportedly reported “too bad, you’re in the supporters’ section” after

he was told by the fan in question to be more careful.

      270.   D.W. has not received any ban from Toyota Park, let alone a 12 month

ban. Instead, he was

      271.   D.W. was treated more favorably because of his race.

      272.   In fact, on August 11, 2018, D.W. was allowed on the field of Toyota Park

to be celebrated as being a referee associated with Chicago Fire Recreational Soccer.

      273.   As a result of the aforementioned Defendants’ conduct, Plaintiff has

suffered damages in the form of the denial of his rights under the law.

      274.   Further, as alleged above, Plaintiff was the only Chicago Fire fan detained

before or during the May 20, 2018, Post Game Incident.

      275.   Because Defendant Rodriguez wanted to disband and banish Sector Latino

from Toyota Park and otherwise harbored a discriminatory animus towards supporters

of Sector Latino and in particular toward Central American based supports, Rodriguez

wanted to make an example of Plaintiff to justify banning the entirety of Sector Latino

from Toyota Park.

      276.   As a result of Defendants Rodriguez, Ortiz and Nesis’s prejudicial views

and unsupported fears, they felt emboldened to mistreat him and did so to make an


                                          44
  Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 45 of 59 PageID #:532



example of him to Chicago Fire fans and other members of Sector Latino.

      277.   In doing so, they treated Plaintiff differently that similarly situated non-

Hispanic individuals.    In particular, as a result of the combined misconduct of

Defendants Rodriguez, Ortiz and Nesis, Plaintiff had his season tickets cancelled and

received Plaintiff received a 12 month ban from Toyota Park, as well as all Canadian

and U.S. based MLS stadiums.

      278.   As part of Defendant Rodriguez’s scheme, he caused Plaintiff to be issued

a 12 month ban from Toyota Park and an MLS stadium, for the purpose of making an

example of him. Plaintiff, however, did not brawl with any Houston fans after the May

20, 2018, game and did not batter Defendant Ortiz. Similarly, D.W., who arguably

committed worse misconduct with minor children, did not face any similar bans.

      279.   Because of the aforementioned Defendants’ conduct, Plaintiff has suffered

damages in the form of the denial of his rights under the law, including monetary

damages, reputational harm, emotional distress and the costs of retaining counsel to

defend him in criminal court.

      WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Rodriguez, Ortiz and Nesis and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

         Count IV - §1982 Claim vs. Defendants Ortiz, Nesis and Rodriguez

      280.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      281.   Section 1982 states that:

             All citizens of the United States shall have the same right, in every
             State and Territory, as is enjoyed by white citizens thereof to inherit,
             purchase, lease, sell, hold, and convey real and personal property.




                                            45
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 46 of 59 PageID #:533



       282.   Section 1982's protection of the right "to hold" property goes beyond mere

title; it also includes the right to use one's property and protects a person’s property

from being unlawfully taken because of racial and national origin based animus.

       283.   As set forth above, Defendants Rodriguez, Ortiz, Thompson and Nesis

harbored a racial and national origin based animus toward Plaintiff, took action and

discriminated against the Plaintiff because of his race, and deprived Plaintiff of his right

to attend Chicago Fire Soccer games, and to enter Toyota Park because of Plaintiff's

Hispanic origin and/or race.

       284.   Plaintiff was treated differently by the Defendants Ortiz, Nesis and

Rodriguez because of his Hispanic origin and/or Hispanic race, the fact that he was

affiliated with Sector Latino, and because he had season tickets in Section 101, the

designated seating section for Sector Latino.

       285.   Plaintiff was treated differently by the Defendants Ortiz, Nesis and

Rodriguez because of his Hispanic origin and/or Hispanic race, the fact that he was

affiliated with Sector Latino, and because he had season tickets in Section 101, the

designated seating section for Sector Latino.

       286.   In   particular,   as   noted    above,   Defendant    Rodriguez    harbored

discriminatory feelings towards Hispanic member of Sector Latino, in part because

Rodriguez disagreed with their passionate and aggressive “barra brava” style of

supporting the Chicago Fire.       In particular, Defendant Rodriguez unfairly viewed

members of Sector Latino, and by default Plaintiff as uncouth troublemakers.

       287.   Defendants Ortiz and Nesis, not being accustomed to the “barra brava”

style of supporting soccer teams viewed Plaintiff and his fellow Hispanic members of

Section Latino as “gang like” troublemakers.

       288.   As a result of Defendants Rodriguez, Ortiz and Nesis’s prejudicial views


                                              46
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 47 of 59 PageID #:534



and unsupported fears, they felt emboldened to mistreat him and did so to make an

example of him to Chicago Fire fans and other members of Sector Latino.

      289.    As noted the prior Count, Defendants Rodriguez, Ortiz and Nesis treated

Plaintiff differently that similarly situated non-Hispanic individuals. In particular, as a

result of the combined misconduct of Defendants Rodriguez, Ortiz and Nesis, Plaintiff

had his season tickets cancelled and received Plaintiff received a 12 month ban from

Toyota Park, as well as all Canadian and U.S. based MLS stadiums.

      290.    Because of the aforementioned conduct of Defendants Rodriguez, Ortiz

and Nesis, Plaintiff has suffered damages in the form of the denial of his rights under

the law, including monetary damages, reputational harm, emotional distress and the

costs of retaining counsel to defend him in criminal court.

      WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Rodriguez, Ortiz and Nesis and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

         Count V - § 1985(3) Claim vs. Defendants Ortiz, Nesis and Rodriguez

      291.    Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      292.    Section 1985(3) states in part:

                     If two or more persons in any State or Territory conspire or
              go . . . on the premises of another, for the purpose of depriving,
              either directly or indirectly, any person or class of persons of the
              equal protection of the laws, or of equal privileges and immunities
              under the laws; or for the purpose of preventing or hindering the
              constituted authorities of any State or Territory from giving or
              securing to all persons within such State or Territory the equal
              protection of the laws; . . . or to injure any citizen in person or
              property on account of such support or advocacy; in any case of
              conspiracy set forth in this section, if one or more persons engaged
              therein do, or cause to be done, any act in furtherance of the object
              of such conspiracy, whereby another is injured in his person or
              property, or deprived of having and exercising any right or privilege
              of a citizen of the United States, the party so injured or deprived

                                            47
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 48 of 59 PageID #:535



              may have an action for the recovery of damages occasioned by such
              injury or deprivation, against any one or more of the conspirators.

       293.   Section 1985(3) affords a private right of action against persons who

conspire to violate the rights of another person or another person’s property.

       294.   Plaintiff has stated a claim for the violation of his rights to equal protection

as provided by Section 1985(3) because: (a) he is a member of a protected class as a

person of Hispanic origin; (b) he was similarly situated a non-Hispanic Houston Dynamo

fan and a Caucasian Chicago Fire fan with the initials D.W.; (c) he was treated differently

because of his Hispanic origin by Defendants Rodriguez, Ortiz and Nesis; and (d) these

they acted against Plaintiff with discriminatory intent as detailed in the preceding two

counts.

       295.   As set forth above, Defendants Rodriguez, Ortiz and Nesis, named in this

Count acted under color of law. Defendant Rodriguez, by way of his position of power

with the Chicago Fire, allowed Defendants Ortiz and Nesis to realize that they were free

to discriminate against Plaintiff for the reasons detailed in the preceding two counts.

       296.   By declining to intervene to prevent Plaintiff from being falsely and

maliciously prosecuted as a result of Defendant Ortiz’s false report, Defendant

Rodriguez tacitly approved the wrongful prosecution of Plaintiff. On information and

belief, via private mails, sent from Rodriguez’s personal email, Rodriguez encouraged

lower level Fire employees to encourage Defendant Ortiz’s false report and the malicious

prosecution of Plaintiff.

       297.   As set forth above, Plaintiff had his rights to equal protection under the

law denied and deprived based upon racist mistreatment and personal animus and has

suffered damages in the form of the denial of his rights under the law, including

monetary damages, reputational harm, emotional distress and the costs of retaining

counsel to defend him in criminal court.

                                             48
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 49 of 59 PageID #:536



       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Ortiz, Thompson and Nesis and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

  Count VI - §1986 Claim vs. Defendants Rodriguez, Bubcz, Nesis and LeFevour

       298.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       299.   Defendants Rodriguez, Bubcz, Nesis and LeFevour knew that Plaintiff did

not batter Defendant Ortiz on May 20, 2019.

       300.   Defendants Rodriguez, Bubcz, Nesis and LeFevour also knew that

Defendant Ortiz was attempting to cause Plaintiff to be maliciously prosecuted and

wrongfully convicted.

       301.   Despite having knowledge of the above misconduct,                Defendants

Rodriguez, Bubcz, Nesis and LeFevour failed to intervene to stop the wrongful

prosecution of Plaintiff.

       302.   Alternatively, Defendants Bubcz and LeFevour also knew that Defendants

Ortiz, Rodriguez and Nesis were attempting to cause Plaintiff to be maliciously

prosecuted and wrongfully convicted.

       303.   Despite having knowledge of the above misconduct, Defendants Bubcz and

LeFevour failed to intervene to stop the wrongful prosecution of Plaintiff.

       304.   Because of the aforementioned Defendants’ failure to intervene to cause

Defendant Ortiz’s false criminal charges to be dropped against Plaintiff, Plaintiff has

suffered damages in the form of the denial of his rights under the law including, but not

limited to, the denial of his liberty, reputational harm, emotional distress and the costs

of retaining counsel to defend him in criminal court.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against


                                            49
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 50 of 59 PageID #:537



Defendants Rodriguez, Ortiz, Bubcz, Thompson, Nesis and LeFevour and he is entitled

to compensation for his deprivations including, but not limited to, punitive damages

and attorney’s fees.

    Count VII - Class of One Claim vs. Defendants Ortiz, Thompson and Nesis

       305.     Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       306.     As set forth above, Defendants Ortiz, Thompson and Nesis sought to

deprive Plaintiff of his rights to equal protection under the law based upon their personal

animus    toward     him   resulting   from   their   interactions   with   him   during   the

aforementioned “meet the team” event in 2017.

       307.     Because of the aforementioned Defendants’ conduct, Plaintiff has suffered

damages in the form of the denial of his rights under the law, including, but not limited

to, the denial of his liberty, reputational harm, emotional distress and the costs of

retaining counsel to defend him in criminal court.

       308.     As set forth above, Defendants Ortiz, Thompson and Nesis acted under

color of law.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Ortiz, Thompson and Nesis and he is entitled to compensation for his

deprivations including, but not limited to, punitive damages and attorney’s fees.

         Count VIII – Fourth Amendment Excessive Force Claim vs. Kraft

       309.     Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       310.     As set forth above, Defendant Kraft acted under color of state law and

committed excessive upon Plaintiff when he tripped him.

       311.     Defendant Kraft, as a Village of Bridgeview employee, acted under color of


                                              50
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 51 of 59 PageID #:538



law.

       312.   Defendant Kraft’s physical conduct was not justified.

       313.   Because of the aforementioned Defendant Kraft’s conduct, Plaintiff has

suffered damages in the form of the denial of his rights under the law, including, but

not limited to, the denial of his liberty, emotional distress and physical harm.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendant Kraft and Plaintiff is entitled to compensation for his deprivations including,

but not limited to, punitive damages and attorney’s fees.

              Count IX - State Law Battery Claim vs. Defendant Kraft

       314.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       315.   As set forth above, Defendant Kraft committed the tort of battery upon

Plaintiff.

       316.   Defendant Kraft’s physical conduct was not justified.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendant Kraft and he is entitled to compensation for his injuries, including, but not

limited to punitive damages.

              Count X - Respondeat Superior v. Village of Bridgeview

       317.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       318.   Under Illinois law, employers can be liable for the negligent or willful acts

of their employees if the acts occur in the course of their employment.

       319.   Here, Defendants Kraft and Officer Pell were employed by the Village of

Bridgeview and injured Plaintiff in the course of their employment.

       320.   Defendant Kraft committed the tort of battery against Plaintiff when he


                                            51
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 52 of 59 PageID #:539



unjustifiably tripped Plaintiff and injured him.

      321.   Defendant Officer Pell violated Illinois law by falsely arresting Plaintiff and

causing him to be maliciously prosecuted.

      WHEREFORE, to the extent Plaintiff prevails against Defendants Kraft and/or

Officer Pell Plaintiff is entitled to have judgment entered in his favor against by the

Village of Bridgeview in relation to the torts that were committed Defendants Kraft and

Officer Pell and he is entitled to compensation including, but not limited to, punitive

damages.

                    Count XI - State Law Battery Claim vs. Perez

      322.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      323.   As set forth above, Defendant Perez committed battery against Plaintiff in

the manner in which Perez detained, restrained and lifted up Plaintiff.

      324.   Defendant Perez’s conduct was unlawful, excessive and otherwise

unlawful.

      325.   Plaintiff suffered physical injuries as a result of these Defendant Perez’s

actions.

      WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendant Perez, and he is entitled to compensation for his injuries including, but not

limited to, punitive damages.

                 Count XII - State Law Battery Claim vs. Thompson

      326.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      327.   As set forth above, Defendant Thompson battered Plaintiff pushing him

while Plaintiff was detained inside the Toyota Park lock-up.


                                            52
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 53 of 59 PageID #:540



       328.   Defendant Thompson’s conduct was unlawful, excessive and otherwise

unlawful.

       329.   Plaintiff suffered physical injuries as a result of Defendant Thompson’s

actions.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendant Thompson, and he is entitled to compensation for his injuries including, but

not limited to, punitive damages

  Count XIII – Malicious Prosecution vs. Defendants Ortiz, Nesis and LeFevour

       330.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       331.   Defendants Ortiz, Nesis and LeFevour committed the tort of malicious

prosecution by commencing or continuing a criminal proceeding against Plaintiff in the

absence of probable cause and with malice.

       332.   As detailed above, despite having knowledge that Ortiz and Nesis were

lying about the depiction of Ortiz’s interaction with Plaintiff on May 20, 2018, Defendant

LeFevour refused to intervene to instruct Defendant Ortiz to drop his false battery

charge against Plaintiff.

       333.   Defendants Ortiz and Nesis, by their presentation of false witness

statements, were the cause in fact and proximate cause of the unlawful and false charge.

       334.   Notably, if Plaintiff had been wrongfully convicted based upon the false

testimony of Defendant Ortiz, he could have been without legal recourse to take action

against Ortiz as the Supreme Court has held that Section 1983 does not authorize a

convicted person to assert a claim for damages against a police officer for giving perjured

testimony at a criminal trial because witnesses are absolutely immune from damages

liability based on their testimony. See also, Curtis v. Bembenek, 48 F.3d 281, 283-84


                                            53
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 54 of 59 PageID #:541



(7th Cir. 1995).

       335.   At no time did she inform the prosecutor that she had doubts as to the

veracity of Ortiz and Nesis’s accounts of Ortiz’s interaction with Plaintiff on May 20,

2018. Instead, when Defendant Ortiz’s credibility was attacked in open court during a

particular court appearance, Defendant LeFevour contacted the assigned Assistant

State’s Attorney and indicated that Defendant Nesis was an eyewitness to the alleged

battery.

       336.   As discussed above, these Defendants knew that Plaintiff was innocent of

the charge against me, but they chose to allow the criminal proceeding to continue,

despite their moral and civil duty to report to the prosecutor that Defendant Ortiz and

Nesis had falsely accused Plaintiff of battery upon Defendant Ortiz.

       337.   As noted above, Defendant LeFevour was present in court on December

19, 2018, along with Defendants Ortiz and Nesis.

       338.   Just prior to the assigned Assistance State’s Attorney announcing to the

court that he was going to dismiss the charges against Plaintiff, the assigned Assistance

State’s Attorney spoke Defendants LeFevour, Ortiz and Nesis outside of the courtroom.

       339.   Defendant LeFevour questioned why the charge was going to be dropped

and urged the assigned Assistance State’s Attorney to reconsider his position.

       340.   LeFevour asked the assigned Assistance State’s Attorney - “why would you

take the word [of Plaintiff] over the words of two decorated law enforcement officers?”

       341.   Defendant LeFevour’s question was not a mere comment, it was an active

attempt to influence the continued unlawful prosecution of Plaintiff despite her knowing

that both Defendants Ortiz and Nesis were willing to lie to conflict Plaintiff.

       342.   By invoking the status of Defendants Ortiz and Nesis as law enforcement

officers, Defendant LeFevour was attempting to invoke the well-know “Blue Wall of


                                            54
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 55 of 59 PageID #:542



Silence” to obtain a favorable result of her clients – the continued prosecution and

conviction of Plaintiff. See, G. Chin & S. Wells, The “Blue Wall of Silence” as Evidence

of Bias and Motive to Lie: A New Approach to Police Perjury, 59 U. Pitt. L. Rev. 233, 248-

49 (1998)).

      343.    One District Court has described the “blue wall of silence” as follows:

              [T]his code requires that officers not report one another's
              misconduct to their supervisors, not stop such misconduct or
              criminal conduct, not testify against one another, and even assist a
              fellow officer to evade detection by the authorities.

Klipfel v. Casali, 2006 U.S. Dist. LEXIS 99835, *5 (N.D. Ill. June 8, 2016).

      344.    Defendant LeFevour wanted Plaintiff convicted to eliminate the prospect of

a false arrest and/or malicious prosecution lawsuit and to minimize any claim

predicated on excessive force.

      345.    Under no set of circumstances was it proper for Defendant LeFevour to

think that she was protecting her client (Ortiz) from civil liability – by helping to

wrongfully convict Plaintiff for a crime that he did not commit. Further, her desire to

help Defendant Monterrey avoid or minimize liability, does not shield her from a

malicious prosecution claim.

      346.    The same is true with regard to whether she can be shielded from liability

to the extent she was helping to wrongfully convict Plaintiff for a crime that he did not

commit – in order to avoid or minimize liability towards Defendants Nesis and Perez for

their own independent torts.

      347.    Because Plaintiff (by and through his counsel) repeatedly expressed his

innocence and urged Defendants Ortiz and Nesis to drop Ortiz’s (by and through

Plaintiff’s counsel’s interactions with Defendant LeFevour and Mr. Bentley, Defendants

LeFevour, Ortiz and Nesis acted with spite and malice towards Plaintiff, all for the

purpose of punishing Plaintiff for his zealous advocacy and to railroad him for a crime

                                           55
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 56 of 59 PageID #:543



he did not commit.

      348.   In addition to having to hire a lawyer and miss work to attend at least four

court appearances, Plaintiff suffered special injuries in the form of having his season

tickets cancelled and being banned from Chicago Fire matches and Toyota Park for 12

months.

      349.   Additionally, as a result of being subjected to a malicious prosecution,

Plaintiff was banned from all MLS soccer matches across the United States and Canada.

      WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Pell, Ortiz, Nesis and LeFevour and he is entitled to compensation for his

injuries including, but not limited to, punitive damages.

              Count XIV – Intentional Infliction of Emotional Distress

     vs. Defendants Perez, Thompson, Ortiz, Nesis, LeFevour and Rodriguez

      350.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

      351.   The conduct of Defendants Perez, Thompson, Ortiz, Nesis, LeFevour and

Rodriguez was extreme and outrageous.

      352.   The allegations demonstrate that each Defendant intended that his or her

conduct inflict severe emotional distress upon Plaintiff.

      353.   The allegations demonstrate that each Defendant knew that there was a

high probability that his or her conduct would inflict such distress.

      354.   Defendants conduct caused Plaintiff to suffer severe emotional distress.

      355.   As to Defendants Perez and Thompson, Plaintiff suffered from nightmares

and flashbacks with regard to the manner in which they physically assaulted him and

in particular how Defendant Thompson touched him and spoke to him while he was

detained in the lockup.


                                           56
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 57 of 59 PageID #:544



       356.   Defendants Ortiz, Nesis, LeFevour and Rodriguez subjected Plaintiff to

extreme and outrageous conduct by causing or allowing false charges to remain against

him. In particular, Plaintiff was unable to sleep for days after his false arrest, and could

not sleep well in the days leading up to each court appearance. Plaintiff feared that he

would lose his job.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendants Perez, Thompson, Ortiz, Nesis, LeFevour and Rodriguez.            Plaintiff he is

entitled to compensation for his injuries including, but not limited to, punitive damages.

Count XV - Respondeat Superior For State Law Claims v. Monterrey Security

       357.   Plaintiff incorporates the above Paragraphs as if fully set forth within this

Count.

       358.   Under Illinois law, employers can be liable for the negligent or willful acts

of their employees if the acts occur in the course of their employment.

       359.   Here, Defendants Perez and Thompson were employed by Monterrey

Security committed various torts and constitutional violations against Plaintiff in the

course of their employment.

       360.   Defendant Thompson also committed the tort of intentional infliction of

emotional distress.

       361.   Additionally, Defendants Ortiz and Nesis caused Plaintiff to be falsely

arrested and subjected to a malicious prosecution. They also committed the tort of

intentional infliction of emotional distress.

       WHEREFORE, Plaintiff is entitled to have judgment entered in his favor against

Defendant Monterrey Security in relation to the torts committed by Defendants Perez,

Thompson, Ortiz and Nesis, and he is entitled to compensation including, but not

limited to, punitive damages.


                                            57
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 58 of 59 PageID #:545




Plaintiff demands a jury on all counts where a jury trial may exist.

Respectfully Submitted,

Counsel for Plaintiff

/s/ James C. Vlahakis
James C. Vlahakis
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, IL 60148
(630) 581-5456
jvlahakis@sulaimanlaw.com




                                        58
   Case: 1:18-cv-08277 Document #: 71 Filed: 04/27/19 Page 59 of 59 PageID #:546



                                 Certificate of Service

        I certify that I filed the above document with the Clerk of the Court on April 27,
2019, and that the ECF system maintained by the Clerk will automatically transmit this
filing to all counsel of record.



                                                /s/ James C. Vlahakis




                                           59
